Citation Nr: 0944919	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for leukopenia, thrombocytopenia with a history of 
myelodysplastic syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran's active military service extended from August 
1962 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied an increased disability rating in 
excess of 30 percent for the Veteran's service-connected 
leukopenia, thrombocytopenia with a history of 
myelodysplastic syndrome. 


FINDING OF FACT

The Veteran's leukopenia, thrombocytopenia with history of a 
myelodysplastic syndrome is not manifested by the need for 
bone marrow transplant, transfusion of platelets or red blood 
cells, recurring infection, bleeding or a platelet count of 
70,000 or less.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for leukopenia, thrombocytopenia with history of a 
myelodysplastic syndrome, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.117, 
Diagnostic Codes 7702, 7705 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2006.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

An April 2006 letter provided the Veteran with notification 
of the laws regarding degrees of disability and effective 
dates.  The issue on appeal was subsequently readjudicated in 
the August 2006 Statement of the Case, and multiple 
Supplemental Statements of the Case.  

VA has obtained service treatment records, VA treatment 
records, private medical records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
present statements and evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
at this time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Service treatment records reveal that the Veteran was 
hospitalized in October and November 1963 for 
granulocytopenia, manifested by leukopenia with absolute 
neutropenia and eosinophilia of unknown etiology.  On service 
separation examination in April 1964, "neutropenia with 
granulocyte maturation suppression and slight erythrocyte 
macrocytosis, cause unknown--considered to be within the 
lower limits of normal and unrelated to any known 
pathological condition," was noted. It was also noted that 
no treatment was required for the condition and that it was 
not disabling.

In November 1964, a VA Compensation and Pension examination 
of the Veteran was conducted.  This was a special 
hematological examination.  After full examination, including 
laboratory testing, the diagnosis was only a history of 
neutropenia.  

A report of VA hospitalization in January 1968 showed the 
veteran had been hospitalized that month for peptic ulcer and 
idiopathic thrombocytopenia.  As a result, a rating decision 
dated March 1968 granted service connection for neutropenia 
with thrombocytopenia and assigned a 0 percent rating under 
Diagnostic Codes 7702, 7700, which remained in effect until 
1994.

In September 1990, a VA examination of the Veteran was 
conducted.  Hematology test results revealed platelet counts 
of 94,000 in June 1989; 131,000 in July 1990; and 95,000 in 
September 1990.  The diagnosis was neutropenia and 
thrombocytopenia.  The examiner diagnosed myelodysplastic 
syndrome and noted an unsuccessful bone marrow aspiration 
biopsy had been conducted in July 1990.  

Medical records for 1987 as well as outpatient treatment 
records from 1990 to 1994 were obtained.  These records 
contained a suggestion of myelodysplastic syndrome and showed 
the veteran had multiple somatic complaints of unknown 
etiology.

By rating decision of May 1995, the RO noted that the 
veteran's multiple somatic complaints appeared to be related 
to his service-connected disability and increased the 
evaluation of his disorder from noncompensable to 30 percent 
under Diagnostic Codes 7700, 7702.  Subsequently, VA's 
Schedule for Rating Disabilities (Rating Schedule) was 
changed with the criteria for determining the disability 
evaluations assigned for hemic disorder being affected.  New 
regulations updating the portion of the Rating Schedule that 
addresses the disability ratings assignable for hemic and 
lymphatic systems became effective on October 23, 1995.  See 
38 C.F.R. § 4.117, Diagnostic Codes 7700, 7702, 7705 (2000).

In March 2000, another VA Compensation and Pension 
examination of the Veteran was conducted.  The Veteran 
reported that he had not received blood transfusions, nor had 
he had any recent major infections.  He also reported no 
spontaneous bleeding from any site.  His principal complaint 
was of fatigue.  He reported dyspnea on mild to moderate 
exertion.  He denied any chest pain, fever, night sweats or 
weight loss.  The examiner noted that the Veteran had not 
been hospitalized in the past five years and that his 
hemoglobin results had been consistently normal.  Physical 
examination was essentially normal.  There was no clinical 
indication of congestive heart failure.  Laboratory blood 
count testing showed hemoglobin as 14.4, and hematocrit as 
44.  Platelet count was 93,000. Platelet morphology was said 
to be abnormal with significant megathrombocytes.  Platelet 
count was said to be accurate between 90,000 and 98,000.  The 
examiner's diagnosis was chronic leukopenia and 
thrombocytopenia with a previous diagnosis by history of 
myelodysplastic syndrome.  He noted that the record did not 
contain definitive evidence of the presence of 
myelodysplasia, and that, based upon review of prior 
laboratory test results, the Veteran's disability had been 
static since 1989.

In November 2000, the Board denied the Veteran's claim for an 
increased disability rating for his service-connected 
leukopenia, thrombocytopenia with a history of 
myelodysplastic syndrome, continuing the disability rating at 
the current 30 percent level.  

VA treatment records dated in January 2001 reveal that the 
Veteran was hospitalized with symptoms of chest pain and 
bradycardia.  These records also note a diagnosis of 
myelodysplastic syndrome with stable blood counts.  A 
February 2001 discharge diagnosis indicates that the chest 
pain symptoms were musculoskeletal in nature.  

In May 2001, a VA Compensation and Pension examination of the 
Veteran was conducted.  The examiner noted the Veteran's 
recent hospitalization for chest pain.  The Veteran reported 
that he had never required any transfusion or bone marrow 
transplant.  Platelet count was 78,000.  The diagnosis was 
"myelodysplastic syndrome with mild leukopenia and 
thrombocytopenia, which is persistent and stable, without 
evidence of other organ or bone pathology."  

In December 2005, the Veteran filed his claim for an 
increased disability rating for his service-connected blood 
disorder.  The claim was filed on a VA Form 21-4138 which 
indicated a current address in Texas.  The Veteran indicated 
prior treatment at VA medical centers in Tennessee, Alabama, 
and Texas.  The VA medical evidence of record prior to the 
1990s is from Alabama while the evidence from the early 2000s 
is from Tennessee.  The VA treatment records from period 2005 
and 2006 reveal outpatient treatment for disabilities other 
than his service-connected blood disorder.  

In March 2006, a VA examination of the Veteran was conducted.  
The Veteran reported symptoms of fatigue and shortness of 
breath.  There was no indication of infection or the need for 
transfusion or bone marrow transplant.  Laboratory test 
results revealed platelet counts of:  130,000 in September 
2005; 155,000 in October 2005; and 132,000 in November 2005.  
The diagnosis was myelodysplasia syndrome with mild 
thrombocytopenia, mild leukopenia, and mild macrocytic 
anemia.  An oncology consultation was attempted in July 2006, 
but the Veteran was uncooperative with the examining 
physician.  

Private hospital records dated in July and August 2007 reveal 
that the Veteran was treated for a syncopal episode and chest 
pain.

In February 2008, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The examiner 
reviewed the medical evidence of record noting that the 
Veteran's recent hospitalization was for "cardiogenic 
syncope secondary to sinus node dysfunction of the heart so 
he had pacemaker placed."  The Veteran reported period 
fatigue; the examiner indicated that this fatigue did not 
preclude manual labor.  The Veteran also reported headaches 
with no set pattern.  There was no indication of infection, 
or the need for transfusion, bone marrow transplant, or 
myelo-suppressant therapy.  Laboratory test results revealed 
a platelet count of 112,000.  The diagnosis was 
myelodysplastic syndrome with leukopenia and thrombocytopenia 
causing chronic tiredness.  The examiner specifically 
indicated that the disease was "not active at this point in 
time, he has chronic stable disease."  The examiner also 
noted that the Veteran's syncope was not related to the 
service-connected myelodysplastic syndrome.  
A June 2008 RO rating decision denied service connection for 
cardiogenic syncope, and the Veteran did not disagree with 
that determination.  

In a December 2007 letter, the Veteran indicated that he had 
been hospitalized several times in VA facilities in Chicago 
Illinois, Tennessee, and Texas as well as at private 
hospitals in Alabama, Georgia, and Tennessee.  As noted 
above, the Board denied an increased disability rating for 
the disability at issue in November 2000.  The evidence of 
record reveals that since 2005, the date of claim for the 
current appeal, the Veteran has resided in Texas.  The RO 
requested the Veteran to provide the dates of treatment at 
the indicated facilities.  He failed to respond.  The RO made 
a finding of unavailability or records.  The evidence 
suggests that the periods of treatment alluded to by the 
Veteran were prior to 2000 and the November 2000 Board 
decision which is final.  

The Veteran's service-connected leukopenia, thrombocytopenia 
with a history of myelodysplastic syndrome, has been rated at 
a 30 percent disability rating since 1994.  It has 
specifically been rated under Diagnostic Codes 7702 and 7705 
since April 2000.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2009).

Agranulocytosis is rated under Diagnostic Code Diagnostic 
Code 7702.  A 30 percent rating is assigned when transfusion 
of platelets or red blood cells is required at least once per 
year but less than once every three months, or; infections 
recurring at least once per year but less than once every 
three months.  A 60 percent rating is assigned when 
transfusion of platelets or red blood cells is required at 
least once every three months, or; infections recurring at 
least once every three months.  A 100 percent disability 
rating contemplates the need for a bone marrow transplant or 
when transfusion of platelets or red blood cells at least 
once every six weeks, or infections recurring at least once 
every six weeks.  38 C.F.R. § 4.117, Diagnostic Code 7702 
(2009).  

Thrombocytopenia is rated under Diagnostic Code 7705.  A 30 
percent disability rating contemplates a stable platelet 
count between 70,000 and 100,000, without bleeding.  The next 
highest disability rating is 70 percent, which requires a 
platelet count between 20,000 and 70,000, not requiring 
treatment, without bleeding.  A 100 percent disability rating 
is assigned for a platelet count of less than 20,000, with 
active bleeding, requiring treatment with medication and 
transfusions.  38 C.F.R. § 4.117, Code 7705 (2009).

There is no evidence showing that the Veteran's disability 
results in infections or requires treatment with blood 
transfusion or bone marrow transplants.  Accordingly, a 
disability rating in excess of the current 30 percent rating 
cannot be assigned pursuant to Diagnostic Code 7702.  The 
evidence of record shows that the Veteran's most recent 
platelet count is 112,000 and that the lowest platelet count 
of record was  78,000 at a May 2001 VA Compensation and 
Pension examination.  There is no evidence of record showing 
that the Veteran's platelet count has ever been 70,000 or 
lower.  Accordingly, a disability rating in excess of the 
current 30 percent rating cannot be assigned pursuant to 
Diagnostic Code 7705.  The medical evidence of record reveals 
that the Veteran's service-connected myelodysplastic syndrome 
with leukopenia and thrombocytopenia causes chronic tiredness 
and that the disease is stable and not active.  The Veteran's 
other symptoms of record such as chest pain and syncope are 
not shown to be related to the service-connected disability.  

Providing separate compensable rating under Daces 7702 and 
7705 is not appropriate. Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. §§ 4.14, 4.25

The preponderance of the evidence is against the increased 
rating claim for leukopenia, thrombocytopenia with a history 
of myelodysplastic syndrome; there is no doubt to be 
resolved; and an increased rating is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

There has been no showing that the service-connected 
leukopenia, thrombocytopenia with a history of 
myelodysplastic syndrome, under consideration here has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  The regular scheduler standards contemplate the 
symptomatology shown in this case.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996).  


ORDER

A disability rating in excess of 30 percent for leukopenia, 
thrombocytopenia with a history of myelodysplastic syndrome, 
is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


